___________

                                     No. 96-1948
                                     ___________


United States of America,                    *
                                             *
              Appellee,                      *
                                             *    Appeal from the United States
     v.                                      *    District Court for the
                                             *    Western District of Arkansas.
Cody Donald Fitzwater,                       *
                                             *           [UNPUBLISHED]
              Appellant.                     *

                                         __________

                      Submitted:         July 19, 1996

                           Filed:        August 6, 1996
                                         __________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

                                     ___________


PER CURIAM.


     Cody     Fitzwater    pleaded       guilty   to   knowingly   and   intentionally
manufacturing marijuana, in violation of 21 U.S.C. § 841(a)(1).                     At
                                     1
sentencing, the district court denied Fitzwater's motion for a downward
departure under U.S.S.G. §§ 5K2.0 or 5K2.11, p.s., and sentenced him to
five months imprisonment followed by two years supervised release, the
first five months of which are to be served in home confinement.             Fitzwater
appeals.


     The district court's statements at sentencing clearly indicate that
it did not find departure warranted by the facts of this case.               Thus, its
refusal to depart was an unreviewable exercise of




     1
     The Honorable H. Franklin Waters, Chief Judge, United States
District Court for the Western District of Arkansas.
discretion.     See United States v. Rawe, 21 F.3d 850, 852 (8th Cir. 1994)
(per curiam).    Accordingly, we affirm.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-